DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed October 21, 2021 (hereinafter “10/21/21 Amendment") has been entered, and fully considered.  In the 10/21/21 Amendment, claims 1, 2, 5, 8, 10, 12, & 16-18 were amended.  No claims were cancelled or newly added.  Therefore, claims 1-19 remain pending in the application. 
3.	The 10/21/21 Amendment has overcome the claim objections and rejections under § 112(b) previously set forth in the Non-Final Office Action mailed 07/22/2021 (“07/22/21 Action”).
4.	As a result of the 10/21/21 Amendment:
a.	The rejection of independent claims 1, 12, & 17 under § 103 previously set forth in the 07/22/21 Action has been maintained.  Applicant’s arguments are addressed in detail below in the “Response to Arguments” section; 
b.	Dependent claims 3, 5, 16, & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       Claims 1, 7, 8, 12, 14, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0338520 to Govari et al. (“Govari”) in view of U.S. Patent No. 5,357,956 to Nardella ("Nardella").
8.       Regarding claim 1, Govari teaches an electronic switchbox comprising: 
impulse detection circuitry [circuitry (52)] [¶[0023]; FIG. 1] configured and arranged to detect a pulse emitted from a signal generator [generator (28) - ¶[0020]; FIG. 1] [¶’s [0022]-[0024], [0030]-[0032]]; and 
a switch matrix including one or more switches [switch (44) - ¶’s [0023], [0032]; FIG. 1], the switch matrix configured and arranged to operate in: 
a first mode whereby the pulse is electrically isolated from an electrocardiograph monitor [ECG monitor (48) - ¶’s [0024], [0032]; FIG. 1] and a plurality of catheter electrodes [see ¶[0021] (“the Ablation/ECG catheter may comprise a separate electrode for the ECG signal that is offset from the ablation electrode”)] [the “first mode” (or e.g., when the instantaneous RF power is small (the points of zero-crossing of the RF ablation signal) (see ¶’s [0023]-[0025], [0029], [0031], [0032]) such that the ECG signal is sampled and displayed - ¶’s [0017], [0024], [0029], [0032]], and 
in response to an activation signal from the impulse detection circuitry indicative of the pulse [¶’s [0022], [0023]], a second mode whereby the pulse is electrically coupled to at least one of the plurality of catheter electrodes [the ablation electrode - ¶’s [0020], [0021]; FIG. 1] [the “second mode” (or therapeutic or treatment mode) is when the RF ablation signal is being applied to tissue (¶’s [0016], [0021]) and the ECG monitor is protected from the signal - ¶[0023]]. 
            Govari does not, however, teach that “a high impedance state protects the electrocardiograph monitor from the pulse” in the second (therapeutic or treatment) mode. 
            Nardella, in a similar field of endeavor, teaches an apparatus and method for monitoring ECG signals during ablation, including delivering RF energy to an ablation site during ablation intervals, and measuring the local endocardial signal during quiescent intervals [Abstract; col. 2, ll. 51-66].  Nardella further teaches use of a high impedance state to prevent RF ablation energy from reaching monitor (22) [e.g., col. 5, ll. 3-12; col. 5, ll. 27-33; & col. 6, ll. 34-47].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Govari to further implement a high impedance state to protect the electrocardiograph monitor from the pulse, as taught by Nardella, so that the amount of energy required for ablation does not damage the ECG monitor [note Govari’s recognition of the considerable difference in signal strengths at ¶[0022] (“the RF ablation signal is typically considerably stronger than the sensed ECG signal. In one example scenario, the RF ablation signal is on the order of 170V, while the sensed ECG signal is on the order of 70 µV)”], or KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
9.       Regarding claim 7, the combination of Govari and Nardella teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Govari further teaches wherein the switch matrix is further configured and arranged to facilitate electrophysiological diagnostics during both the first and second modes [¶’s [0016], [0033]].
10.       Regarding claim 8, the combination of Govari and Nardella teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Govari further teaches wherein the switch matrix further includes an electrocardiograph monitor switch [¶’s [0023], [0032]; FIG. 1], and (as modified by Nardella above) which in response to the second mode [¶’s [0016], [0021], [0023]] is configured and arranged to enter a high impedance state that protects the electrocardiograph monitor from the pulse [taught by Nardella at col. 5, ll. 3-12; col. 5, ll. 27-33; & col. 6, ll. 34-47 as noted in the rejection of claim 1 above].11.       Regarding claim 12, Govari teaches a cardiovascular catheter system comprising: 
a signal generator [generator (28) - ¶[0020]; FIG. 1] configured and arranged to generate an electrical pulse for cardioverting or ablating tissue [RF ablation - e.g., ¶[0021]]; 
an electrocardiograph monitor [ECG monitor (48) - ¶’s [0024], [0032]; FIG. 1] configured and arranged to receive and monitor electrocardiograph signals indicative of the electrical activity of a heart [¶’s [0024], [0032]]; 
the Ablation/ECG catheter may comprise a separate electrode for the ECG signal that is offset from the ablation electrode”)], the plurality of electrodes configured and arranged to electrically couple to the tissue and cardiovert or ablate the tissue in response to the electrical pulse [RF ablation - e.g., ¶[0021]]; 
an electronic switch box including: 
impulse detection circuitry [circuitry (52)] [¶[0023]; FIG. 1] electrically coupled to the signal generator [see FIG. 1] and configured and arranged to detect the electrical pulse emitted from the signal generator [¶’s [0022]-[0024], [0030]-[0032]], and 
a switch matrix including one or more switches [switch (44) - ¶’s [0023], [0032]; FIG. 1], an input port, and an output port [respective input/output of switch (44)], the switch matrix electrically coupled to the impulse detection circuitry [(52)] and the signal generator [(28)] at the input port [FIG. 1], and the plurality of electrodes and the electrocardiograph monitor at the output port [FIG. 1], the switch matrix configured and arranged to operate in: 
a first mode whereby the electrical pulse is isolated from the electrocardiograph monitor and the plurality of catheter electrodes [the “first mode” (or diagnostic mode) comprises the time intervals during which the amplitude of the RF ablation signal is within a predefined window (e.g., when the instantaneous RF power is small (the points of zero-crossing of the RF ablation signal) (see ¶’s [0023]-[0025], [0029], [0031], [0032]) such that the ECG signal is sampled and displayed - ¶’s [0017], [0024], [0029], [0032]], and 
a second mode, in response to an activation signal from the impulse detection circuitry indicative of the electrical pulse [¶’s [0022], [0023]], whereby the electrical pulse is electrically coupled to at least one of the plurality of 
Govari does not, however, teach that “a high impedance state protects the electrocardiograph monitor from the pulse” in the second (therapeutic or treatment) mode. 
            Nardella, in a similar field of endeavor, teaches an apparatus and method for monitoring ECG signals during ablation, including delivering RF energy to an ablation site during ablation intervals, and measuring the local endocardial signal during quiescent intervals [Abstract; col. 2, ll. 51-66].  Nardella further teaches use of a high impedance state to prevent RF ablation energy from reaching monitor (22) [e.g., col. 5, ll. 3-12; col. 5, ll. 27-33; & col. 6, ll. 34-47].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Govari to further implement a high impedance state to protect the electrocardiograph monitor from the pulse, as taught by Nardella, so that the amount of energy required for ablation does not damage the ECG monitor [note Govari’s recognition of the considerable difference in signal strengths at ¶[0022] (“the RF ablation signal is typically considerably stronger than the sensed ECG signal. In one example scenario, the RF ablation signal is on the order of 170V, while the sensed ECG signal is on the order of 70 µV)”], or interfere with or corrupt ECG signals.  Further, this technique was recognized as part of the ordinary capabilities of one skilled in the art (as evidenced by Nardella), and one of ordinary skill in the art would have been capable of applying this known technique to the known device of Govari, and the results would have been predictable to one of ordinary skill in the art.   KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
12.       Regarding claim 14, the combination of Govari and Nardella teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  

wherein the impulse detection circuitry [(52)] is further configured and arranged to use energy from the electrical pulse to deliver the trigger signal to the driver circuitry [¶’s [0023]-[0025], [0030]-[0032]; FIG. 1].
13.       Regarding claim 17, Govari teaches a method of operating an electronic switch box comprising: 
in the absence of an electrical pulse [broadly, in the absence of a pulse outside of the predefined window - ¶’s [0023], [0032]], operating in a first mode whereby an input port of the switch box [circuitry (52) encompassed by the dotted line in FIG. 1 - see also ¶[0023]] is isolated from an electrocardiograph monitor [ECG monitor (48) - ¶’s [0024], [0032]; FIG. 1] and a plurality of catheter electrodes [see ¶[0021] (“the Ablation/ECG catheter may comprise a separate electrode for the ECG signal that is offset from the ablation electrode”)] electrically coupled to an output port of the switch box [FIG. 1] [the “first mode” (or diagnostic mode) comprises the time intervals during which the amplitude of the RF ablation signal is within a predefined window (e.g., when the instantaneous RF power is small (the points of zero-crossing of the RF ablation signal) (see ¶’s [0023]-[0025], [0029], [0031], [0032]) such that the ECG signal is sampled and displayed - ¶’s [0017], [0024], [0029], [0032]], and 
operating in a second mode, in response to the electrical pulse [¶’s [0022], [0023]], whereby the input port receiving the electrical pulse is electrically coupled to at least one of the plurality of catheter electrodes [the ablation electrode - ¶’s [0020], [0021]; FIG. 1], and the electrocardiograph monitor [(48)] via the output port of the switch box [FIG. 1] [the “second 
 Govari does not, however, teach that “the electrocardiograph monitor is protected from the electrical pulse by a high impedance between the output port of the switch box and the electrocardiograph monitor” in the second (therapeutic or treatment) mode.
Nardella, in a similar field of endeavor, teaches an apparatus and method for monitoring ECG signals during ablation, including delivering RF energy to an ablation site during ablation intervals, and measuring the local endocardial signal during quiescent intervals [Abstract; col. 2, ll. 51-66].  Nardella further teaches use of a high impedance state to prevent RF ablation energy from reaching monitor (22) [e.g., col. 5, ll. 3-12; col. 5, ll. 27-33; & col. 6, ll. 34-47].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Govari to further implement a high impedance state such that the electrocardiograph monitor is protected from the electrical pulse by a high impedance between the output port of the switch box and the electrocardiograph monitor, so that the amount of energy required for ablation does not damage the ECG monitor [note Govari’s recognition of the considerable difference in signal strengths at ¶[0022] (“the RF ablation signal is typically considerably stronger than the sensed ECG signal. In one example scenario, the RF ablation signal is on the order of 170V, while the sensed ECG signal is on the order of 70 µV)”], or interfere with or corrupt ECG signals.  Further, this technique was recognized as part of the ordinary capabilities of one skilled in the art (as evidenced by Nardella), and one of ordinary skill in the art would have been capable of applying this known technique to the known device of Govari, and the results would have been predictable to one of ordinary skill in the art.   KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 


14.       Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Govari and Nardella, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2003/0125770 to Fuimaono et al. ("Fuimaono").
15.	Regarding claim 2, the combination of Govari and Nardella teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Govari further teaches driver circuitry configured and arranged to operate the switch matrix in the first and second modes in response to a trigger signal from the impulse detection circuitry [¶’s [0023]-[0025], [0030]-[0032]; FIG. 1]; and 
wherein the impulse detection circuitry [(52)] is further configured and arranged to use energy from the pulse to deliver the trigger signal to the driver circuitry [¶’s [0023]-[0025], [0030]-[0032]; FIG. 1].
While Govari teaches the use of catheter ablation system (20) for RF ablation in the second mode [e.g., ¶’s [0020], [0021]], the combination of Govari and Nardella does not teach wherein the pulse emitted by the signal generator is at least one of a cardioversion pulse or a direct current electroporation pulse. 
Fuimaono, in a similar field of endeavor, is directed to a method and system for performing internal cardioversion utilizing a catheter having a basket-shaped electrode assembly [¶[0008]], and teaches that it was known to also use an ablation catheter for cardioversion [¶’s [0036]-[0038], [0044]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Govari and Nardella such that the pulse is a “cardioversion” pulse, since using a catheter for both ablation and cardioversion comprises a technique that was recognized as part of the ordinary capabilities of one skilled in the art (as evidenced by Fuimaono), and one of ordinary skill in the art would have KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
16.       Regarding claim 4, the combination of Govari, Nardella, and Fuimaono teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
Govari further teaches power supply circuitry configured and arranged to power the driver circuitry during the pulse [¶[0020]; FIG. 1].17.       Regarding claim 6, the combination of Govari and Nardella teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Govari further teaches wherein the switch matrix is further configured and arranged to facilitate automatic transitions between the first and second modes without clinician intervention [zero crossing detection/gating circuitry (52) operates without clinician intervention - ¶’s [0023], [0030]-[0032]], and wherein the first mode is associated with electrophysiological diagnostics of tissue [during the first mode - the ECG signal is sampled and displayed - ¶’s [0017], [0024], [0029], [0032]].
While Govari teaches the use of catheter ablation system (20) for RF ablation in the second mode [e.g., ¶’s [0020], [0021]], the combination of Govari and Nardella does not teach that “the second mode is associated with cardioversion therapy of the tissue.”
Fuimaono, in a similar field of endeavor, is directed to a method and system for performing internal cardioversion utilizing a catheter having a basket-shaped electrode assembly [¶[0008]], and teaches that it was known to also use an ablation catheter for cardioversion [¶’s [0036]-[0038], [0044]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Govari and Nardella such that the second mode is associated with cardioversion therapy of the tissue, since using a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

18.       Claims 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Govari and Nardella, as applied to claims 1 and 12, respectively, above, and further in view of U.S. Patent Application Publication No. 2010/0023004 to Francischelli et al. ("Francischelli ").
19.       Regarding claims 11 & 13, the combination of Govari and Nardella teaches all of the limitations of claims 1 & 12, respectively, for the reasons set forth in detail (above) in the Office Action.  
            While Govari teaches the use of catheter ablation system (20) for RF ablation [e.g., ¶’s [0020], [0021]], the combination of Govari and Nardella does not teach:
wherein the pulse emitted by the signal generator is at least one of a cardioversion pulse, or a direct current electroporation pulse (claim 11), nor
wherein the electrical pulse generated by the signal generator is at least one of a cardioversion pulse, or a direct current electroporation pulse (claim 13). 
However, ablation of cardiac tissue using high voltage ablation, for example via high voltage electroporation ablation or irreversible electroporation (IEP) ablation, was well known in the art, before the effective filing date of the claimed invention.
As an example, Francischelli, in a similar field of endeavor, teaches a cardiac tissue electroporation ablation system (20) including a pulse generator (22), a delivery instrument (24), and one or more electroporation electrodes (26), as well as (optionally) one or more sensors e.g., mapping electrodes) carried by the delivery instrument (24).  The electroporation electrodes (26) are electrically connected to the pulse generator (22) via the delivery instrument (24) which is sized and shaped for facilitating surgeon-controlled arrangement of the electroporation electrodes (26) at a desired cardiac tissue site [¶[0027]; FIG. 1].  Francischelli further teaches that pulse generator (22) is capable of delivering a number of different various waveforms or shapes of pulses to achieve electroporation ablation of cardiac tissue, including sinusoidal AC pulses, DC pulses, square wave pulses, exponentially decaying waveforms, or other pulse shapes such as combined AC/DC pulses, or DC shifted signals [¶[0028]].
            It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Govari and Nardella such that the electrical pulse generated by the signal generator comprises a direct current electroporation pulse since ablation of cardiac tissue using high voltage ablation, for example via high voltage electroporation ablation, was a technique that was recognized as part of the ordinary capabilities of one skilled in the art (as evidenced by Francischelli), and one of ordinary skill in the art would have been capable of applying this known technique to the known device of Govari & Nardella, and the results (electroporation ablation) would have been predictable to one of ordinary skill in the art.   KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

20.       Claims 15 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Govari and Nardella, as applied to claims 14 and 17, respectively, above, and further in view of U.S. Patent No. 6,438,419 to Callaway et al. ("Callaway").
21.       Regarding claims 15 & 19, the combination of Govari and Nardella teaches all of the limitations of claims 14 & 17, respectively, for the reasons set forth in detail (above) in the Office Action.  
            The combination of Govari and Nardella does not, however, teach:
claim 15); nor           wherein charge collector circuitry stores energy from the electrical pulse and maintains the switch box in the second mode during the electrical pulse (claim 19).
Callaway, in a similar field of endeavor, is directed to selectively delivering defibrillating energy to patients [col. 1, ll. 8-11], and teaches that it was known to use an energy store such as capacitor bank (8) [broadly, “charge collector circuitry”] coupled to an energy source (12).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Govari & Nardella to include charge collector circuitry, such as the capacitor bank (8) of Callaway, such that the electronic switch box further includes charge collector circuitry electrically coupled between the driver circuitry and the impulse detection circuitry, the charge collector circuitry configured and arranged to store energy from the electrical pulse and power the driver circuitry, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
            As modified, the charge collector circuitry of Govari, Nardella, and Callaway would store the energy from the electrical pulse and maintain the switch box in the second mode during the electrical pulse. 




22.       Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Govari and Nardella, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2005/0256521 to Kozel ("Kozel") and Fuimaono. 
23.       Regarding claims 9 & 10, the combination of Govari and Nardella teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Govari and Nardella does not, however, teach:
a plurality of electrode channels electrically coupled between the switch matrix and the plurality of catheter electrodes, the plurality of electrode channels, in conjunction with the switch matrix, are configured and arranged to be independently addressable to facilitate a plurality of electrophysiological diagnostic and cardioversion therapy configurations (claim 9).
Kozel, in a similar field of endeavor, is directed to a method and apparatus for control of ablation energy and electrogram acquisition through multiple common electrodes in an electrophysiology catheter [Abstract].  Kozel teaches an electrophysiology catheter having a plurality of conductive filaments including circuitry that provides, for each conductive filament when ablation energy is being delivered, an electrical signal path that has a low impedance for ablation energy and a high impedance for mapping signals, and that provides, for each conductive filament, when mapping signals are being received, an electrical signal path that has a high impedance for ablation energy and low impedance for mapping signals.   At least one switch is provided that selectively groups electrodes into sectors for delivery of ablation energy [Abstract; see also ¶’s [0011]-[0014], & [0078] (“Control circuitry 500 can allow ablation energy delivery with simultaneous intracardiac electrogram acquisition”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Govari and Nardella to include a plurality of electrode channels electrically coupled between the switch matrix and the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Additionally, while Govari teaches the use of catheter ablation system (20) for RF ablation [e.g., ¶’s [0020], [0021]], the combination of Govari, Nardella, and Kozel does not teach that the therapy configurations are “cardioversion” therapy configurations.
Fuimaono, in a similar field of endeavor, is directed to a method and system for performing internal cardioversion utilizing a catheter having a basket-shaped electrode assembly [¶[0008]], and teaches that it was known to also use an ablation catheter for cardioversion [¶’s [0036]-[0038], [0044]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Govari, Nardella, and Kozel such that the therapy configurations are “cardioversion” therapy configurations, since using a catheter for both ablation and cardioversion comprises a technique that was recognized as part of the ordinary capabilities of one skilled in the art (as evidenced by Fuimaono), and one of ordinary skill in the art would have been capable of applying this known technique to the known device of Govari, Nardella, and Kozel and the results would have been predictable to one of ordinary skill in the art.   KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
modified, the combination of Govari, Nardella, Kozel, and Fuimaono teaches (claim 10) wherein the plurality of catheter electrodes, the plurality of electrode channels, and the switch matrix are configured and arranged to facilitate simultaneous electrophysiological diagnostics and cardioversion therapy [see, e.g., Govari at ¶’s [0016], [0033], and Kozel at ¶[0078]].

Allowable Subject Matter
24.	DEPENDENT CLAIM 3
25.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant’s argument [10/21/21 Amendment, pg. 10] concerning the rejection of dependent claim 3 under § 103 based on the combination of Govari, Nardella, Fuimaono, and Callaway has been fully considered, and is persuasive.
26.	Claim 3 requires “charge collector circuitry electrically coupled between the driver circuitry and the impulse detection circuitry, the charge collector circuitry configured and arranged to store energy from the pulse and power the driver circuitry during the pulse.”
27.	While Callaway, the relied-upon reference, teaches a capacitor bank (8) [charge collector circuitry] coupled to an energy source (12) [see FIG. 5], the capacitor bank (8) is used to store energy for delivering a defibrillator pulse (i.e., stores charge from a generator that is then later used during defibrillation), but is not configured and arranged to store energy from the pulse itself, and then power the driver circuitry during the pulse, as required by dependent claim 3.  
28.	DEPENDENT CLAIMS 5, 16, & 18
29.	Claims 5, 16, & 18 are each objected to as being dependent upon a rejected base claim (independent claims 1, 12, & 17, respectively), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant’s 
30.	Dependent claim 5 requires that the switch matrix be “further configured and arranged to facilitate communication of electrocardiograph signals to the electrocardiograph monitor during both the first and second modes, using identical catheter electrodes of the plurality of catheter electrodes.”  Dependent claims 16 & 18 each include similar recitations.  
31.	While Govari teaches communication of electrocardiograph signals to the electrocardiograph monitor in the first (diagnostic) mode (i.e., the points of zero-crossing of the RF ablation signal, when the instantaneous RF power is small, such that the ECG signal can be sampled and displayed - see ¶’s [0017], [0023]-[0025], [0029], [0031], [0032]), no  electrocardiograph signals are transmitted to the electrocardiograph monitor in the second (therapeutic) mode in Govari, as switch (44) is open [see ¶’s [0017], [0023], [0029], [0032]], thereby preventing transmission of signals to the ECG monitor (48) so as to protect the ECG monitor (48).  As such, there would additionally be no apparent reason to allow for the transmission of ECG signals to the ECG monitor (48) during the second mode, as this would defeat the purpose of gated switch (44) in Govari. 

Response to Arguments
32.	INDEPENDENT CLAIMS 1, 12, & 17
33.	Applicant’s argument concerning the rejection of independent claims 1, 12, & 17 under § 103 based on the combination of Govari and Nardella has been fully considered, but is not persuasive.
34.	Govari teaches a system wherein ECG signals are sampled and displayed in a first, diagnostic mode during quiescent intervals of an RF ablation signal, i.e., at the points of zero-
35.	Nardella similarly teaches an apparatus and method for monitoring ECG signals during ablation, including delivering RF energy to an ablation site during ablation intervals, and measuring the local endocardial signal also during quiescent intervals [see Abstract; col. 2, ll. 51-66; and FIGS. 2A-2B].  As noted in the rejection of independent claims 1, 12, & 17 above, Nardella further teaches use of a high impedance state to prevent RF ablation energy from reaching monitor (22) [e.g., col. 5, ll. 3-12; col. 5, ll. 27-33; & col. 6, ll. 34-47].
36.	In the Remarks, Applicant argues as follows:
The rejections alleges… that Govari fails to teach such aspects but that a skilled artisan would have been motivated to combine Govari with Nardella, with Nardella allegedly teaching “the use of a high impedance state to prevent RF ablation energy from reaching monitor (22).”  While Nardella does teach that the ablation electrode 12 is coupled “through a high impedance coupling . . . to an electrode monitor” (Col. 5:3-5) during ablation intervals by closing a second switch (Col. 5:27-33), during quiescent intervals however the second switch is opened (Col. 5:35-38) leaving the electrode monitor 22 entirely exposed to and unprotected from the ablation power.  As such, Govari and Nardella (as combined) fail to teach the claimed invention.

10/21/21 Amendment, pgs. 7-8, emphasis added.

37.	This argument is not persuasive.  Applicant’s argument focuses narrowly on the state of a single switch in Nardella [the second switch, which is switch (26)] in support of the contention that the ECG monitor (22) in Nardella is somehow left “entirely exposed to and unprotected from” the ablation power.  This argument ignores the basic functioning of the system in Nardella.  The high impedance coupling in Nardella includes, inter alia, three switches (20, 26, & 32) whose operation/timing serves to protect the monitor (22) from the high current appearing on the ablation electrode during ablation intervals (col. 5, ll. 27-34).  During an ablation interval, the third switch (32) in Nardella is open (similar to the operation of switch (44) in Govari) to quiescent interval, however, the third switch (32) is closed (similar to the operation of switch (44) in Govari) to allow passage of a sample of an ECG to the monitor (22) [col. 5, ll. 27-68].  As such, the argument that the rejection under § 103 is somehow improper because Nardella does not protect the ECG monitor (22) from the ablation power is not persuasive.  As such, the rejection of independent claims 1, 12, & 17 under § 103 based on the combination of Govari and Nardella is maintained.  
38.	CLAIM 2
39.	Applicant’s argument [10/21/21 Amendment, pg. 9] concerning the rejection of dependent claim 3 under § 103 based on the combination of Govari, Nardella & Fuimaono, has been fully considered, but is not persuasive.  Contrary to Applicant’s assertion, the source of energy of the gating signal is Vcat [e.g., ¶’s [0023]-[0025]; FIG. 1] which Govari teaches is a superposition of both the RF ablation signal and the ECG signal [see ¶[0022]].  As such, the rejection of claim 2 is maintained.  
40.	CLAIM 3
41.	Applicant’s argument [10/21/21 Amendment, pg. 10] concerning the rejection of dependent claim 3 under § 103 based on the combination of Govari, Nardella, Fuimaono, and Callaway has been fully considered, and is persuasive for the reasons set forth above.  As such, this claim would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
42.	DEPENDENT CLAIMS 5, 16, & 18
43.	Applicant’s argument [10/21/21 Amendment, pgs. 8-9] concerning the rejection of dependent claims 5, 16, & 18 under § 103 based on the combination of Govari and Nardella has been fully considered, and is persuasive for the reasons set forth above.  As such, these claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
44.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
45.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3794




/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794